HARRIS, Judge.
Jeffrey D. Jackson was convicted of multiple charges involving death and injury resulting from a single DUI episode. On appeal, he raises two points: improper prosecutorial comment during closing argument and a double jeopardy argument relating to his conviction for the enhanced driving with license suspended (DWLS) offense under section 322.34(3), Florida Statutes. We reverse only the conviction for the enhanced DWLS charge.
Although we find the statement by the prosecutor to have been improper, we nevertheless find that the curative instruction properly cured any potential harm and that the harmless error rule applies to this objection.
We agree with Jackson, however, that under State v. Cooper, 634 So.2d 1074 (Fla. 1994), his conviction for DWLS pursuant to section 322.34(3) (DWLS causing death or serious bodily injury) cannot stand because he was also convicted of DUI manslaughter and DUI with serious bodily injury.
AFFIRMED in part; REVERSED in part and REMANDED.
DAUKSCH and W. SHARP, concur.